           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   BATESVILLE DIVISION

JARELL TERRY                                              PLAINTIFF
ADC #149998

v.                        No. 1:18-cv-81-DPM

SAMUEL F. GUILTNER, Corporal,
North Central Unit; and JARED WALKER,
Corporal, North Central Unit                          DEFENDANTS

                               ORDER
     1. Motion to recuse, NQ 79, denied.      Adverse rulings do not
demonstrate bias. Ex parte American Steel Barrel Company, 230 U.S. 35,
43-44 (1913). And Terry hasn't raised any point that reasonably calls
into question my impartiality or Magistrate Judge Deere's impartiality.
28 U.S.C. § 455(a).
     2. On de novo review, the Court adopts Magistrate Judge Deere's
15 January 2020 recommendation, NQ 74, as supplemented and
overrules Terry's objections, NQ 81 & NQ 82.           The July 2019
recommendation, NQ 53, is declined without prejudice as moot.
     In his objections, Terry includes a copy of an August 2018 health
services encounter form-presumably to show that he has suffered the
kind of long-term injury required to win on his handcuffing claim.
The form does show that Terry complained of pain when bending his
wrist and putting pressure on it. But it doesn't show that this wrist
issue was caused by Defendant Walker's handcuffing him in June 2018.
Foster v. Metropolitan Airports Commission, 914 F.2d 1076, 1082
(8th Cir. 1990). Indeed, the form states that Terry denied any trauma
to his wrist. That denial, the delayed onset of Terry's wrist problems,
and the existence of other possible causes all cloud the causation issue.
Robinson v. Hager, 292 F.3d 560,564 (8th Cir. 2002). On this record, no
reasonable juror could conclude that Walker's actions caused a lasting
injury to Terry's wrist.
     The facts, taken in the light most favorable to Terry where
genuinely disputed, show that Guiltner and Walker are entitled to
qualified immunity.        The motion for summary judgment, NQ 47, is
therefore granted. Terry's remaining claims will be dismissed with
prejudice. Motions, NQ 63-64 & NQ 71-73, denied without prejudice as
moot.
     So Ordered.

                                        ~4 ~
                                                      7
                                   D .P. Marshall Jr.
                                   United States District Judge

                                      ~I ~    " AA y ~Oi,. 0




                                    -2-
